Exhibit 99.1 Press Release dated January 17, 2013 Citizens First Corporation Announces Fourth Quarter and Year End 2012 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, January 17, 2013 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the fourth quarter and year ending December 31, 2012, which include the following: · For the twelve months ended December 31, 2012, net income grew to a record $3.2 million, or $1.11 per diluted common share.This represents an increase of $564,000, or $0.30 per share, from the net income of $2.6 million in the previous year.Provision for loan losses was $1.7 million for 2012 compared to $2.0 million for 2011.Todd Kanipe, President & CEO of Citizens First commented, “Earnings growth in 2012 was directly attributable to our margin improvement and reduced provision expense.We improved our deposit mix and reduced overall funding costs by eliminating the majority of our brokered deposits.We were able to grow our loan portfolio modestly during the year; however, maintaining loan yields in the current interest rate environment remains our primary challenge in 2013.” · For the quarter ended December 31, 2012, the Company reported net income of $697,000, or $.23 per diluted common share.This represents a decrease of $244,000, or $.12 per share, from the linked quarter ended September 30, 2012.Compared to the quarter ended December 31, 2011, net income increased $302,000 or $.14 per share.Provision for loan losses was $580,000 for the fourth quarter of 2012 compared to $300,000 for the linked quarter ended September 30, 2012 and $1.2 million for the quarter ended December 31, 2011. 1 · The Company’s net interest margin was 4.24% for the quarter ended December 31, 2012 compared to 4.31% for the quarter ended September 30, 2012 and 4.01% for the quarter ended December 31, 2011, a decrease of 7 basis points for the linked quarter and an increase of 23 basis points from the prior year.The Company’s net interest margin decreased from the previous quarter primarily due to a decrease in loan yield for the quarter.Net interest margin for the year was 4.20% compared to 4.06% in the previous year. Fourth Quarter 2012 Compared to Third Quarter 2012 Net interest income for the quarter ended December 31, 2012 remained unchanged compared to the previous quarter.Non-interest income for the three months ended December 31, 2012 increased $19,000, or 2.6%, compared to the previous quarter, primarily due to an increase in gains on the sale of mortgage loans of $18,000.Non-interest expense for the three months ended December 31, 2012 increased $98,000, or 3.3%, compared to the previous quarter, primarily due to an increase in personnel expenses of $83,000. A $580,000 provision for loan losses was recorded for the fourth quarter of 2012, compared to a $300,000 provision in the previous quarter.The provision expense was higher in the fourth quarter of 2012 primarily as a result of an increase in net charge-offs in the current quarter.Net charge-offs were $827,000 for the fourth quarter of 2012 compared to $231,000 in the third quarter of 2012. Fourth Quarter 2012 Compared to Fourth Quarter 2011 Net interest income for the quarter ended December 31, 2012 increased $301,000, or 8.5%, compared to the previous year.The increase in net interest income was impacted by a reduction in interest expense of $170,000 combined with an increase in interest income of $131,000. The increase in interest income was fueled by the growth in average loans of $8.8 million for the fourth quarter of 2012 compared to the fourth quarter of 2011. Non-interest income for the three months ended December 31, 2012 decreased $159,000, or 17.2%, compared to the three months ended December 31, 2011, primarily due to a decrease in security gains of $141,000 from the prior year. Non-interest expense for the three months ended December 31, 2012 increased $276,000, or 9.8%, compared to the three months ended December 31, 2011, 2 primarily due to an increase in personnel expenses totaling $134,000 and other expenses totaling $106,000. A $580,000 provision for loan losses was recorded for the fourth quarter of 2012, a decrease from $1.2 million in the fourth quarter of 2011.Net charge-offs were $827,000 for the fourth quarter of 2012 compared to net charge-offs of $583,000 in the fourth quarter of 2011. Balance Sheet Total assets at December 31, 2012 were $406.6 million, an increase of $2.8 million from $403.8 million at December 31, 2011.Average assets during 2012 were $403.0 million, an increase of 9.1% or $33.7 million from $369.3 million in 2011.Average interest earning assets increased 9.1% or $30.6 million in 2012, from $336.8 million in 2011 to $367.4 million in 2012. Loans increased $4.4 million, or 1.5%, from $294.4 million at December 31, 2011 to $298.8 million at December 31, 2012.Total loans averaged $301.3 million in 2012, compared to $274.1 million in 2011, an increase of $27.2 million, or 9.9%.Deposits at December 31, 2012 were $331.7 million, a decrease of $1.0 million, or 0.3%, compared to $332.7 million at December 31, 2011. Total deposits averaged $327.7 million during 2012, an increase of $20.0 million, or 6.5%, compared to $307.7 million during 2011.Average deposits increased during the year, but the cost of funds declined as higher cost deposits matured and were renewed at lower rates. Non-performing assets totaled $6.3 million at December 31, 2012 compared to $4.9 million at December 31, 2011, an increase of $1.4 million.The majority of non-performing assets is represented by a $3.8 million commercial real estate loan which was placed on nonaccrual status during the second quarter of 2012. The allowance for loan losses at December 31, 2012 was $5.7 million, or 1.91% of total loans, compared to $5.9 million, or 1.99% of total loans as of December 31, 2011.Net charge-offs for the year to date totaled $1.8 million compared to $894,000 in the previous year.The allowance for loan losses has declined although net charge-offs has increased in comparison as the majority of loans charged off had a specific allocated reserve. 3 A summary of nonperforming assets is presented below: (In thousands) December 31, September30, June30, March December 31, Nonaccrual loans Loans 90+ days past due/accruing - 60 - - - Restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets Ratio of total nonperforming assets to total assets 1.56% 1.93% 2.00% 1.14% 1.21% At December 31, 2012, total shareholders’ equity was $41.6 million and total tangible shareholders’ equity was $36.5 million.The Company’s tangible equity ratio was 9.08% as of December 31, 2012.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, 4 changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended December 31 September 30 June 30 March 31 December 31 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 82 64 64 90 Non-deposit brokerage fees 61 54 57 34 43 Lease income 76 68 68 68 68 BOLI income 65 66 66 66 69 Securities gains - - 55 - Total Non-interest expenses: Salaries and benefits Occupancy and equipment Other Total Income before income taxes Provision for income taxes 67 Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Twelve Months Ended December 31 December 31 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees Lease income BOLI income Securities gains 55 Total Non-interest expenses: Salaries and benefits Occupancy and equipment Other Total Income before income taxes Provision for income taxes Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share Return on average assets YTD 0.79% 0.71% Return on average equity YTD 7.84% 6.84% Net interest margin YTD 4.20% 4.06% 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended December 31 September 30 June 30 March 31 December 31 Average assets Average loans Average deposits Average equity Average common equity Return on average assets 0.69% 0.94% 0.72% 0.81% 0.39% Return on average equity 6.66% 9.18% 7.31% 8.24% 4.01% Efficiency ratio 65.70% 63.88% 66.93% 65.44% 61.61% Non-interest income to average assets 0.75% 0.75% 0.78% 0.69% 0.92% Non-interest expenses to average assets 3.04% 2.99% 3.01% 2.91% 2.80% Yield on average earning assets (tax equivalent) 5.11% 5.21% 5.03% 5.20% 5.09% Cost of average interest bearing liabilities 1.01% 1.04% 1.10% 1.15% 1.22% Net interest margin (tax equivalent) 4.24% 4.31% 4.06% 4.17% 4.01% Number of FTE employees Asset Quality Ratios: Non-performing loans to total loans 2.06% 2.41% 2.57% 1.32% 1.45% Non-performing assets to total assets 1.56% 1.93% 2.00% 1.14% 1.21% Allowance for loan losses to total loans 1.91% 1.95% 1.97% 1.95% 1.99% Net charge-offs to average loans, annualized 0.60% 0.45% 0.52% 0.41% 0.42% 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of December 31, December 31, December 31, Cash and cash equivalents Available for sale securities Loans held for sale 61 Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 41,725 $ 38,352 $ 36,250 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock Common stock Retained deficit Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 9 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios December 31, 2012 December 31, 2011 December 31, 2010 Capital Ratios: Tier 1 leverage 10.20% 9.46% 10.98% Tier 1 risk-based capital 13.16% 11.86% 13.31% Total risk based capital 14.41% 13.11% 14.57% Tangible equity ratio (1) 9.08% 8.39% 10.02% Tangible common equity ratio (1) 5.55% 4.84% 5.33% Book value per common share Tangible book value per common share (1) Shares outstanding (in thousands) The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: December 31, 2012 December 31, 2011 December 31, 2010 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 10.22% 9.63% 10.95% Tangible equity ratio (d/f) 9.08% 8.39% 10.02% Tangible common equity ratio (c/f) 5.55% 4.84% 5.33% 10
